United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1665
                                    ___________

United States of America,                *
                                         *
      Appellee,                          *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Majed S. Nassar,                         *
                                         *
      Appellant.                         *
                                    ___________

                              Submitted: October 14, 2008
                                 Filed: November 7, 2008
                                  ___________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                         ___________

BENTON, Circuit Judge.

       Majed S. Nassar conditionally pled guilty to possession of marijuana with the
intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Nassar appeals the district
court’s1 denial of his motion to suppress evidence seized from his car. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
                                          I.

       Nassar was stopped by a Missouri State Highway Patrol sergeant for failing to
signal as he exited Interstate 44. The sergeant asked Nassar to come back to the patrol
car where he ran Nassar’s driver’s license, looked at his paperwork, began to issue a
warning, and asked about his destination and vehicle. After running the records
check, the sergeant asked for Nassar’s consent to search his vehicle. Nassar
responded, “Sure.” The sergeant asked Nassar to open the trunk, revealing two large
trash bags of marijuana. The district court found: “The time that elapsed between the
stop and the request for consent to search was approximately five minutes, and
occurred while the officer was still processing the warning.”

                                          II.

      This court reviews the district court’s conclusions of law de novo and its factual
findings for clear error. United States v. Tirado, 313 F.3d 437, 439 (8th Cir. 2002).

       A police officer who observes a traffic violation has probable cause to stop the
vehicle and its driver. United States v. Olivera-Mendez, 484 F.3d 505, 509 (8th Cir.
2007). Incident to the stop, an officer is entitled only to conduct an investigation
reasonably related in scope to the circumstances that justified the initial stop. United
States v. Cummins, 920 F.2d 498, 502 (8th Cir. 1990), citing Terry v. Ohio, 392 U.S.
1, 20 (1968). The officer “may lawfully check the driver’s license and registration,
ask the driver about his destination and purpose, and request that the driver sit inside
the patrol car.” United States v. Brown, 345 F.3d 574, 578 (8th Cir. 2003). The
officer “may detain the driver as long as reasonably necessary to conduct these
activities and to issue a warning or citation.” United States v. Jones, 269 F.3d 919,
925 (8th Cir. 2001). However, reasonable, articulable suspicion is necessary to
expand the scope of the initial investigation. United States v. Payne, 534 F.3d 948,
951 (8th Cir. 2008).

                                          -2-
       Nassar asserts the marijuana should be suppressed because his consent to search
came during a prolonged detention, not supported by reasonable suspicion. This
assertion is unfounded. The sergeant’s questions about Nassar’s destination and
vehicle were routine, within the scope of a valid traffic stop. While Nassar
emphasizes that the time that elapsed before the sergeant asked for consent to search
was “no less than five minutes,” he does not attack as clearly erroneous the district
court’s finding that the sergeant was still processing the warning. Since the sergeant
was still processing the warning when he received Nassar’s consent to search, the
detention to that point was supported by the facts that justified its initiation. See
United States v. Long, 532 F.3d 791, 756-96 (8th Cir. 2008); United States v.
Brigham, 382 F.3d 500, 509 (5th Cir. 2004), vacating and reversing 343 F.3d 490
(5th Cir. 2003).

                                         III.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-